[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                               No. 11-10786               ELEVENTH CIRCUIT
                           Non-Argument Calendar          SEPTEMBER 22, 2011
                         ________________________              JOHN LEY
                                                                CLERK
                D.C. Docket No. 3:10-cr-00259-MMH-TEM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

FIDEL SANTACRUZ-DE LA O,
a.k.a. Javier Olaguez,
a.k.a. Fidel Santa Cruz-Delao,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (September 22, 2011)

Before TJOFLAT, EDMONDSON and HULL, Circuit Judges.

PER CURIAM:

     After pleading guilty, Fidel Santacruz-De La O (“Santacruz”) appeals his
36-month sentence for illegal reentry into the United States following a previous

deportation, in violation of 8 U.S.C. § 1326. After review, we affirm.

      On appeal, Santacruz argues that the district court violated his Sixth

Amendment rights by enhancing his sentence based on his 1993 conviction for

armed burglary of a dwelling. See 8 U.S.C. § 1326(b)(2) (providing for a twenty-

year maximum imprisonment sentence if defendant’s initial deportation was

subsequent to an aggravated felony conviction); U.S.S.G. § 2L1.2(b)(1)(A)

(providing for a 16-level increase in the offense level if defendant was deported

after a felony conviction for a crime of violence). Santacruz contends the district

court could not rely on this prior conviction because it was not charged in his

indictment.1

      Santacruz’s argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 118 S. Ct. 1219 (1998). We repeatedly have explained that, even

after Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), and its

progeny Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), and United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), we are bound by

Almendarez-Torres until it is explicitly overruled by the Supreme Court. See, e.g.,



      1
       We review de novo a defendant’s preserved Sixth Amendment claim. See United States
v. Candelario, 240 F.3d 1300, 1304-06 (11th Cir. 2001).

                                            2
United States v. Greer, 440 F.3d 1267, 1273-74 (11th Cir. 2006); United States v.

Gibson, 434 F.3d 1234, 1246-47 (11th Cir. 2006).

       In any event, at sentencing, the district court did not resolve any factual

dispute as to the existence or nature of this prior conviction. Santacruz did not

object to the factual statement in his Presentence Investigation Report (“PSI”) that

he had a 1993 Florida conviction for armed burglary of a dwelling. Nor did he

argue that his armed burglary of a dwelling conviction was not an aggravated

felony or a crime of violence. Thus, Santacruz admitted the existence and nature

of his prior conviction for sentencing purposes. See United States v. Shelton, 400
F.3d 1325, 1330 (11th Cir. 2005) (stating that there is no statutory Booker error if

the defendant’s sentence is enhanced based on facts in the PSI to which the

defendant did not object at sentencing).2

       For these reasons, the district court did not err in using Santacruz’s prior

armed burglary of a dwelling to determine Santacruz’s statutory maximum

sentence and advisory guidelines range.


       2
          At sentencing Santacruz, citing Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254
(2005), objected to the PSI’s use of a booking sheet to describe the underlying circumstances of
his prior armed burglary conviction and asked that this portion of the PSI be removed. The
district court responded, inter alia, that it was relying primarily on the judgment of conviction
and not the additional information in the PSI. On appeal, Santacruz does not raise his Shepard
argument, and thus abandons it. See United States v. Ford, 270 F.3d 1346, 1347 (11th Cir.
2001).

                                                3
AFFIRMED.




            4